1

2

3

4

5

6

7

8                      UNITED STATES DISTRICT COURT

9                     EASTERN DISTRICT OF CALIFORNIA

10                             ----oo0oo----

11

12   FREDERICK MITCHELL, an                 No. 2:19-cv-297 WBS EFB
     individual; KELLY MITCHELL, an
13   individual; and KRISTA MITCHELL,
     an individual,
14                                          ORDER
                 Plaintiffs,
15
         v.
16
     DAYLE A. IMPERATO, an individual
17   and in her capacity as TRUSTEE
     for the D. IMPERATO TRUST dated
18   2/3/12; SCHAKANA, a California
     Corporation; JOHN and JANE DOES
19   1-10; and XYZ CORPORATIONS 1-10,

20               Defendants.

21

22                             ----oo0oo----

23            On March 12, 2019, the court issued an Order directing
24   counsel for defendant Dayle Imperato to file, within three days,
25   a notice of related cases pursuant to Local Rule 123.     Counsel
26   did not file a notice of related cases by the specified deadline.
27            IT IS THEREFORE ORDERED that Sid M. Rosenberg, counsel
28
                                        1
1    for Dayle Imperato, shall, by March 22, 2019, (1) file a notice

2    of related cases consistent with the Order of March 12, 2019 OR

3    (2) show cause why he should not be adjudged in civil contempt of

4    this court for his failure to comply with that Order.

5    Dated:   March 19, 2019

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                     2
